NO. 07-03-0141-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 NOVEMBER 3, 2004

                         ______________________________


                      MINERAL EXCHANGE, LTD., APPELLANT

                                           V.

                          TEXACO INC., ET AL, APPELLEES


                       _________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

              NO. 32160; HONORABLE LELAND W. WATERS, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is an agreed motion filed by appellants/conditional

appellees Mineral Exchange, Ltd. and Kaari Oil Company and appellee/conditional

appellant Texaco Exploration and Production, Inc. by which they request this appeal be

dismissed with prejudice and that each party bear its own costs and fees. Without passing
on the merits of the appeal, the motion is granted. Having dismissed the appeal at the

request of all parties, no motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed with prejudice.      See Tex. R. App. P.

42.1(a)(2)(A).


                                        Don H. Reavis
                                          Justice




                                           2